PAEZ, Circuit Judge,
concurring:
I concur in the judgment. When an immigration judge (“IJ”) provides several grounds for an adverse credibility determination, this court may affirm on the basis of any one ground that relates to the alleged fear of persecution and goes to the heart of the asylum claim. Singh v. Gonzales, 439 F.3d 1100, 1108 (9th Cir.2006). Although the court’s memorandum lists several reasons to affirm the IJ’s adverse credibility determination, I would rely only on the IJ’s conclusion that Singh Sembhi *720submitted a self-serving medical record of dubious authenticity to support his allegation of police brutality. This determination goes to the heart of Singh Sembhi’s asylum claim and provides substantial evidence to support the IJ’s adverse credibility finding. In my view, the other bases cited in the memorandum are insufficient.